     Case 1:19-cv-01178-NONE-EPG Document 29 Filed 08/25/20 Page 1 of 2

 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT

 7                                EASTERN DISTRICT OF CALIFORNIA

 8

 9
     KAREEM J. HOWELL,                                      Case No. 1:19-cv-01178-NONE-EPG (PC)
10
                                              Plaintiff, ORDER DENYING PLAINTIFF’S MOTION
11                                                       FOR DEFAULT JUDGMENT, OR IN THE
                     v.                                  ALTERNATIVE, FOR SANCTIONS
12

13   S. VILLARREAL, et al.,                                 (ECF No. 28)

14                                        Defendants.

15

16          Kareem J. Howell (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis

17   with this civil rights action filed pursuant to 42 U.S.C. § 1983.

18          On August 21, 2020, Plaintiff filed a request for the Court Clerk to enter default judgment

19   against Defendants. (ECF No. 26). This request was denied. (ECF No. 27). On August 24,

20   2020, Plaintiff filed a motion for default judgment, or in the alternative, for sanctions. (ECF No.

21   28).

22          Plaintiff’s motion for default judgment is denied for the reasons stated in the Court’s order

23   denying Plaintiff’s request for default judgment (ECF No. 27). The Court will also deny

24   Plaintiff’s request for sanctions. Defendants’ answer was only six days late, and was filed in

25   compliance with the Court’s minute order directing Defendants to file their responsive pleading.

26   However, as stated in the Court’s previous order, “Defendants’ counsel is warned that failure to

27   comply with court deadlines may result in the imposition of sanctions.” (Id. at 1).

28          Accordingly, based on the foregoing, IT IS ORDERED that Plaintiff’s motion for default
                                                        1
     Case 1:19-cv-01178-NONE-EPG Document 29 Filed 08/25/20 Page 2 of 2

 1   judgment, or in the alternative, for sanctions, is DENIED.

 2
     IT IS SO ORDERED.
 3

 4      Dated:     August 25, 2020                            /s/
 5                                                       UNITED STATES MAGISTRATE JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
